 

Exhibit 10.25


THIRD AMENDMENT TO
BREITBURN ENERGY PARTNERS L.P. 2006 LONG TERM INCENTIVE PLAN
CONVERTIBLE PHANTOM UNIT AGREEMENTS


This Third Amendment (this “Amendment”) to the Convertible Phantom Unit
Agreement by and between BreitBurn GP, LLC (“BreitBurn GP”) and [NAME] (the
“Participant”), with a grant date of December 26, 2007, as amended (the “CPU
Agreement”) and issued under the BreitBurn Energy Partners L.P. (“Partnership”)
2006 Long Term Incentive Plan (the “Plan”), as restated and amended, was
approved on January 28, 2011 by the Compensation and Governance Committee of the
Board of Directors of BreitBurn GP (the “Board”), acting in its capacity as the
Administrator of the Plan and as General Partner of BreitBurn Energy Partners
L.P and is entered into between BreitBurn GP and the Participant as of the date
hereof.
 
RECITALS
 
A.          The CPU Agreement provides that Convertible Phantom Units (“CPUs”)
may convert to Partnership Units at varying multiples depending on Partnership
Unit distribution levels over a period prior to vesting.
 
B.           The parties wish to limit the Partnership Unit conversion multiple
to 1 with respect to a portion of the CPUs.
 
C.           Pursuant to Section 15 of the CPU Agreement, the parties may amend
the CPU Agreement by written agreement.
 
AMENDMENT
 
For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby amend the CPU Agreement as follows, which amendments shall
take effect and be incorporated into the CPU Agreement from and after the date
of this Amendment:
 
1.           Section 2(b) is hereby amended by adding the following proviso
prior to the period at the end thereof: “provided, however, that notwithstanding
the foregoing, during any calendar quarter through which the CPUs granted under
this Agreement remain outstanding, with respect to forty percent (40%) of the
total number of such CPUs, the number of CUEs underlying such CPUs shall be
deemed to be one (1), without regard to the number of CUEs listed in the CUE
Conversion Table that would otherwise apply to such forty percent (40%) of the
CPUs.”


 
1

--------------------------------------------------------------------------------

 
 
2.           Section 3(b)(iv) of the CPU Agreement is hereby deleted in its
entirety and replaced with the following Section 3(b)(iv), as follows:
 
 
“iv.
Notwithstanding anything herein to the contrary, to the extent that any CPUs
vest pursuant to this Agreement, forty percent (40%) of the total number of CPUs
granted pursuant to this Agreement shall convert to Units on a 1:1 basis,
without regard to the number of CUEs listed in the CUE Conversion Table that
would otherwise apply to such forty percent (40%) of the CPUs.  For the
avoidance of doubt, the calculation of Resultant Units under Section 3(a) above
and the calculation of Notional PDR Payments in Section 3(c) below shall take
into account the conversion limitations imposed by this Section 3(b)(iv).  The
following example is included for purposes of illustration (and not limitation):

 
Example. If 100 CPUs were granted under this Agreement, upon a Separation from
Service described in Section 4(a), 4(b) or 4(c) below after January 1,
2011,  and the sum of the applicable Quarterly Distributions equaled $2.31,then
since the CPU Acceleration Percentage is inapplicable (i.e., 100% of the  total
grant is eligible for conversion to Units), (A) 40 CPUs (40% of the total grant)
would be paid on a 1:1 basis (40 Units) in accordance with this Section
3(b)(iv), and (B) 60 CPUs (60% of the total grant) would be paid on a 1.25:1
basis (75 Units) under the CUE Conversion Table, for total payment of 115 Units
(75 + 40).  Note that the same result would apply if the Participant remained
employed through January 1, 2013 and the sum of the applicable Quarterly
Distributions equaled $2.31 at such time.
 
 
2

--------------------------------------------------------------------------------

 
 
Except as otherwise expressly set forth in this Amendment, the CPU Agreements
remain in full force and effect in accordance with their terms. This Amendment
shall be governed by and construed in accordance with the laws in force in the
state of Delaware, without regard to that state’s conflict-of-laws rules and
principles.


BREITBURN ENERGY PARTNERS L.P.
   
By:
BREITBURN GP, LLC,
 
its General Partner
   
By:
  
Name:
 
Title:
 




 
ACCEPTED AND AGREED:


  
[Name]
Dated:

 
 
3

--------------------------------------------------------------------------------

 
 